DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 02/24/2020, claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/798,558.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


Claims 1-5, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No. 5,335,265 issued to Cooper et al (“Cooper”) and in view of US Patent No. 2015/0026786 issued to Alexander.
Regarding claims 1,11, and 20, Cooper discloses a device comprising: a processor; and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the processor to control the device to perform functions of [Col. 3 lines 31-35, a subscriber validation apparatus is located in roamer verification system 101 which is interconnected via data link or dial up communication facilities 104, 105 with the plurality of Mobile Telephone Switching Offices 102, 103 illustrated in FIG. 1]; and
 monitoring a plurality of communication sessions among a plurality of endpoint devices in a network telephony platform[ Col. 1 lines 45-58, the above described problems are solved and a technical advance achieved in the field by the apparatus for detecting and preventing subscriber number cloning in a cellular mobile telephone system.  This apparatus operates to discern temporal and spatial anomalies in the use of subscriber numbers in the cellular mobile telephone system.  The detection of such anomalies is typically indicative of attempted fraudulent access to the cellular mobile telephone system.  In response to detected anomalies, this apparatus monitors subscriber number usage in order to identify a bogus subscriber unit.  Once this bogus subscriber unit is identified, call originations by the bogus subscriber unit are denied and further theft of service prevented. 
Examiner Note: Alexander also in his application discloses this limitation as: [¶47, The Fraud Mitigation System 150 uses this Configuration Data 160a to dynamically monitor calls that are being placed within the network in real time, by one or a group of user accounts and/or devices 105 for activities that are indicative of fraud.
collecting characteristics of the endpoint devices [Col. 3 lines 51-60, in order to uniquely identify a mobile subscriber unit as a billable entity, each mobile subscriber unit must be assigned a direct dial telephone number, referred to as the Mobile Identification Number (MIN), as well as an equipment identification number, referred to as the Electronic Serial Number (ESN), to enable other subscribers to call this particular mobile subscriber unit and to enable the cell site transmitters to uniquely identify this mobile subscriber unit A among the many that are operational in the service area]; and
 tracking metrics associated with the endpoint devices with respect to the communication sessions [see Claim 3, responsive to a succession of cellular call connections from said one subscriber unit, for indicating said temporal anomaly when the cumulative duration of said succession of cellular call connections exceeds a predetermined threshold], and  [ Col. Lines 49-52,  4.  A MIN/ESN exceeds a certain number of calls in a predefined period of time) and [   5.  A MIN/ESN exceeds a certain amount of air time in a predefined period of time]; and
 and generating a map representing the characteristics and metrics associated with the endpoints (see Claim 3, responsive to a succession of cellular call connections from said one subscriber unit, for indicating said temporal anomaly when the cumulative duration of said 
Cooper does not explicitly disclose, however, Alexander discloses wherein the map represents the characteristics of the endpoint devices as relative spatial relationships among the endpoint devices [¶19, The fraud detection service relies on configuration data from a connected storage component, which defines fraud indicators that can be set based on accumulated number of calls, the type of calls, and/or the cost of the calls.  Similarly, the fraud indicators can be set based on an accumulated number of messages, the type of messages, and/or the cost of the messages.  The types of calls may include long-distance calls, international calls, and/or other toll calls.  The fraud indicators can be defined and set based on specific time periods, number of calls or messages placed during a specific time period, and number of calls or messages placed from a specific user or group of users], and [¶53, the Fraud Monitoring Service 155 dynamically monitors the call activity of one or a group of user accounts and/or devices 105 on a VoIP PBX network 135 and then compares the activity to the configured fraud indicators… blocking certain types of calls, such as long distance calls, during specific time periods that have historically had a strong propensity to indicate fraudulent activity].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cooper with the teaching Alexander in order  for the Fraud Monitoring Service  dynamically monitor the call activity of one or a group of user accounts and/or devices  on a VoIP PBX network  and then compares the activity to the configured fraud indicators for which the presumed fraud was detected, as well as the calling locations where the presumed fraudulent calls were placed[ Alexander, ¶53].
Regarding claims 2, and 12, Cooper discloses  wherein the characteristics of the endpoint devices comprises an endpoint identity of each endpoint device [ Col.3 lines 51-60, in order to uniquely identify a mobile subscriber unit as a billable entity, each mobile subscriber unit must be assigned a direct dial telephone number, referred to as the Mobile Identification Number (MIN), as well as an equipment identification number, referred to as the Electronic Serial Number (ESN), to enable other subscribers to call this particular mobile subscriber unit and to enable the cell site transmitters to uniquely identify this mobile subscriber unit A among the many that are operational in the service area]. 
Regarding claims 3, and 13, Cooper discloses, wherein the endpoint identity comprises a node identifier, network address, alias or telephone number of each endpoint device[ Col.3 lines 51-60, in order to uniquely identify a mobile subscriber unit as a billable entity, each mobile subscriber unit must be assigned a direct dial telephone number, referred to as the Mobile Identification Number (MIN), as well as an equipment identification number, referred to as the Electronic Serial Number (ESN), to enable other subscribers to call this particular mobile subscriber unit and to enable the cell site transmitters to uniquely identify this mobile subscriber unit A among the many that are operational in the service area].
Regarding claims 4, and 14, Cooper discloses, wherein the metrics associated with each endpoint device comprise a number of the communication sessions associated with each endpoint device or a duration of each communication session associated with each endpoint device [see Claim 3, responsive to a succession of cellular call connections from said one subscriber unit, for indicating said temporal anomaly when the cumulative duration of said succession of cellular call connections exceeds a predetermined threshold], and  [ Col. Lines 49-
Regarding claims 5, and 15, Cooper  does not explicitly disclose, however, Alexander discloses wherein: the characteristics of the endpoint devices comprise a phone number of each endpoint device, and for generating the map, the instructions, when executed by the processor, further cause the processor to control the device to perform functions of determining, based on the phone number of each endpoint device, geographic distances among the endpoint devices; and  20 / 24170101-365DIV translating the determined geographical distances to the relative spatial relationships among the endpoint devices [ ¶19, The fraud detection service relies on configuration data from a connected storage component, which defines fraud indicators that can be set based on accumulated number of calls, the type of calls, and/or the cost of the calls.  Similarly, the fraud indicators can be set based on an accumulated number of messages, the type of messages, and/or the cost of the messages.  The types of calls may include long-distance calls, international calls, and/or other toll calls.  The fraud indicators can be defined and set based on specific time periods, number of calls or messages placed during a specific time period, and number of calls or messages placed from a specific user or group of users], and [¶53, the Fraud Monitoring Service 155 dynamically monitors the call activity of one or a group of user accounts and/or devices 105 on a VoIP PBX network 135 and then compares the activity to the configured fraud indicators… blocking certain types of calls, such as long distance calls, during specific time periods that have historically had a strong propensity to indicate fraudulent activity].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cooper with the teaching Alexander in 
was detected, as well as the calling locations where the presumed fraudulent calls were placed [Alexander, ¶53].
 
Claims 6-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No. 5,335,265 issued to Cooper et al (“Cooper”) and in view of US Patent No. 2015/0026786 issued to Alexander and further in view of US Patent No. 2012/0173500 issued to Chakrabarti et al (“Chakrabrati”)..
Regarding claim 6, Cooper and Alexander do not explicitly disclose, however, Chakrabarti discloses  wherein, for generating the map, the instructions, when executed by the processor, further cause the processor to control the device to perform a function of distributing, based on the relative spatial relationships among the endpoint devices, a plurality of indicators representing the endpoint devices, respectively, on the map [¶58,  According to an example embodiment, the image may be rendered illustrating indicators associated with respective elements of the list of suggested items in a manner relative to the location, as the user 108 provides each successive character of the input string, wherein the indicators include one or more(multiple) of a geographic address, a contact telephone number, a geographic distance from the location associated with the user].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cooper, and Alexander with the 
Regarding claim 7, wherein a property of each indicator represents the metrics associated with the respective endpoint device.  
Even though Cooper discloses this limitation as: (Claim 3, responsive to a succession of cellular call connections from said one subscriber unit, for indicating said temporal anomaly when the cumulative duration of said succession of cellular call connections exceeds a predetermined threshold], and [ Col. Lines 49-52,  4.  A MIN/ESN exceeds a certain number of calls in a predefined period of time) and [   5.  A MIN/ESN exceeds a certain amount of air time in a predefined period of time].
Chakrabarati furthermore discloses: [¶58] According to an example embodiment, the image may be rendered illustrating indicators associated with respective elements of the list of suggested items in a manner relative to the location, as the user 108 provides each successive character of the input string, wherein the indicators include one or more (multiple) of a geographic address, a contact telephone number, a geographic distance from the location associated with the user], and [¶59].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cooper and Alexander with the teaching of Chakrabarati in order to provide a location of a user as the user provides each successive character of the input string [Chakrabarati, Abstract].
Regarding claims 8, and 17, Cooper discloses, wherein the instructions, when executed by the processor, further cause the processor to control the device to perform a function of updating the property of each indicator according to a change to the metrics associated with the respective endpoint device [Col. 6 lines 67-68- Col.7 lines 1-3, the database server system 221 also maintains summary statistics on subscriber status database usage for monitoring and reporting purposes.  It also maintains a record of all updates made to the subscriber status database 317 on a daily basis], and [Col. 7 lines 29-51, these processes include additions to the database, modifications to the database, inquiries and updates], and [Col. 6 lines 58-68- Col. 7 lines 1-3].
Regarding claims 9, and 18, Cooper and Chakrabarti do not explicitly disclose, however, Chakrabarti discloses wherein the instructions, when executed by the processor, further cause the processor to control the device to perform a function of detecting, based on the property of each indicator, an anomaly among the endpoint devices [¶19, The fraud detection service relies on configuration data from a connected storage component, which defines fraud indicators that can be set based on accumulated number of calls, the type of calls, and/or the cost of the calls.  Similarly, the fraud indicators can be set based on an accumulated number of messages, the type of messages, and/or the cost of the messages.  The types of calls may include long-distance calls, international calls, and/or other toll calls.  The fraud indicators can be defined and set based on specific time periods, number of calls or messages placed during a specific time period, and number of calls or messages placed from a specific user or group of users], and [¶53, and/or blocking certain types of calls, such as long distance calls, during specific time periods that have historically had a strong propensity to indicate fraudulent activity].
Regarding claim 16, this claim is interpreted and rejected for the same rational set forth in claims 6 and 7 by combination of Cooper and Chakrabarti applications.

Claims 10, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No. 5,335,265 issued to Cooper et al (“Cooper”) and in view of US Patent No. 2015/0026786 issued to Alexander and further in view of US Patent No. 2012/0173500 issued to Chakrabarti et al (“Chakrabrati”) and further in view of US Patent No. 2007/0005585 issued to Feng et al (“Feng”).
Regarding claims 10, and  19, Cooper, Alexander and Chakrabarti do not explicitly disclose, however, Feng discloses  wherein, for detecting the anomaly, the instructions, when executed by the processor, further cause the processor to control the device to perform functions of: determining, based on the property of each indicator, a domain within the map; and identifying, based on the domain within the map, that the indicator that is an outlier from the domain [¶37, in scanning the documents, the access software can recognize phone numbers, can distinguish a region surrounding relevant phone numbers, and can search the region for identifiers relevant to the input query.  Alternatively, the access software can recognize identifiers relevant to the input query, can distinguish a region surrounding the identifiers, and can search the region for phone numbers.  The region can comprise phone number information which comprises phone numbers and identifiers.  The identifiers can be industry standard code, toll free number, area code ], and [¶¶38,40]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Cooper, Alexander and Chakrabarati with the teaching of Feng in order for searching for relevant phone number information on documents, ranking the relevant phone number information identified, and identifying a relevant phone number in the relevant phone number information [Feng, ¶48].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballai(US2014/0045456)[ Abstract, A system and method for preventing illicit use of a telephony platform that, includes enrolling a plurality of accounts on a telecommunications platform, ¶39 ].
Blatt (US9, 699, 660) [Abstract, Techniques of detecting telecom fraud involve applying a combination of real-time data analysis and risk models].
Byrne(US2016/0316049) [Abstract, A system and a method are disclosed for monitoring telephone calls on a plurality of inbound and outbound voice channels made to and originating from a private branch exchange (PBX) network to detect fraudulent activity ]. 
Flaks(US2016/0150414) [ Abstract, A system and method for monitoring telephone calls to detect fraudulent activity and take corrective action is described].
Leung(US82009/0225670)[Abstract, User quality of experience in a real time communication system is determined by analyzing endpoint performance metric reports correlated with performance factors of each endpoint in an endpoint profile for a more complete view of an audio/video quality of experience.].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.